
	
		I
		111th CONGRESS
		1st Session
		H. R. 2224
		IN THE HOUSE OF REPRESENTATIVES
		
			April 30, 2009
			Mr. Terry (for
			 himself and Mr. Campbell) introduced
			 the following bill; which was referred to the
			 Committee on Small
			 Business
		
		A BILL
		To amend section 7(a) of the Small Business Act to
		  provide assistance to motor vehicle dealers, and for other
		  purposes.
	
	
		1.Assistance to motor vehicle
			 dealersSection 7(a) of the
			 Small Business Act (15 U.S.C. 636(a)) is amended—
			(1)by redesignating
			 the second paragraph (32), as added by section 208 of the Military Reservist
			 and Veteran Small Business Reauthorization and Opportunity Act of 2008 (Public
			 Law 110–186; 122 Stat. 631), as paragraph (33); and
			(2)by adding at the
			 end the following:
				
					(34)Motor vehicle
				dealers
						(A)In
				generalThe Administration may provide loans under this
				subsection to motor vehicle dealers for the purchase of motor vehicle
				inventory.
						(B)AmountNotwithstanding
				any other limitation on the amount of a loan under this subsection, the maximum
				amount of a loan under this paragraph shall be $20,000,000 and the
				Administration may participate in a loan not exceeding such amount in the
				manner described in paragraph (2).
						(C)Motor
				vehicleFor purposes of this paragraph, the term motor
				vehicle includes passenger automobiles, tractor-trailers, motor homes,
				motorcycles, motorized heavy equipment, and motorized agricultural
				implements.
						.
			
